Douglas, J.,
dissenting. I respectfully dissent. I would affirm the decision of the BTA.
In Crow v. Cuyahoga Cty. Bd. of Revision (1990), 50 Ohio St.3d 55, 57, 552 N.E.2d 892, 893, we said that “[i]t has been held by this court that the best method of determining true value of real property, in the absence of an actual sale of such property in an arm’s length transaction, is an appraisal based on the amount that such property would bring if sold on the open market. * * * ” (Citation omitted.) Further, in Cardinal Fed. S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St.2d 13, 73 O.O.2d 83, 336 N.E.2d 433, paragraph four of the syllabus, this court held: “The fair market value of property for tax purposes is a question of fact, the determination of which is primarily within the province of the taxing authorities, and this court will not disturb a decision of the Board of Tax Appeals with respect to such valuation unless it affirmatively appears from the record that such decision is unreasonable or unlawful. * * * ” (Citation omitted and emphasis added.)
A review of the decision of the BTA reveals that the BTA, in placing a value on the Villa Park Apartments, used the income approach to valuation. The BTA was required to follow, and in my judgment did follow, this court’s cases in Canton Towers, Ltd. v. Stark Cty. Bd. of Revision (1983), 3 Ohio St.3d 4, 3 OBR 302, 444 N.E.2d 1027, Alliance Towers, Ltd. v. Stark Cty. Bd. of Revision (1988), 37 Ohio St.3d 16, 523 N.E.2d 826, and Oberlin Manor, Ltd. v. Lorain Cty. Bd. of Revision (1989), 45 Ohio St.3d 56, 543 N.E.2d 768. In doing so, the BTA was presented with separate appraisals from the competing interests. The BTA received the evidence, weighed it, accepted in part and rejected in part the methods used and appraisals submitted, and arrived at the true and taxable value of the property. In reaching its decision, the BTA acted well within its authority.
In R.R.Z. Assoc. v. Cuyahoga Cty. Bd. of Revision (1988), 38 Ohio St.3d 198, 201, 527 N.E.2d 874, 877, we stated that “[t]he BTA need not adopt any expert’s valuation. It has wide discretion to determine the weight given to evidence and the credibility of witnesses before it. Its true value decision is a question of fact which will be disturbed by this court only when it affirmatively appears from the record that such decision is unreasonable or unlawful. * * * ” (Citation omitted.) Further, this court has stated that “[w]e do not sit either as a ‘super’ Board of *220Tax Appeals or as a trier of fact de novo.” (Citation omitted.) Youngstown Sheet & Tube Co. v. Mahoning Cty. Bd. of Revision (1981), 66 Ohio St.2d 398, 400, 20 O.O.3d 349, 351, 422 N.E.2d 846, 848. Findings of fact by the BTA based upon sufficient probative evidence will not be overruled by this court. Hawthorn Mellody, Inc. v. Lindley (1981), 65 Ohio St.2d 47, 19 O.O.3d 234, 417 N.E.2d 1257, syllabus.
We should not substitute our judgment for the decision of the BTA. Because I believe that in this case that is what the majority is doing, I must respectfully dissent.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.